Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

(Note: the transceiver in claims 62, 6, 70 is consider as combination of hardware and software)

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2020 has been entered.
 

Response to Arguments
Applicant's arguments filed 09/01/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument in pages 7-10, the applicant asserts that “Ahluwalia, Jeon, and Yu cannot be relied on to disclose or render obvious at least the features of “transmitting, to a second BS, a request message, the request message including configuration information for a mobile station (MS) and capability information 
As indicated by AHLUWALLIA in col. 4 lines 19-27, col. 5 lines 6-15, col. 5 lines 30-39, the source eNodeB provides information, buffer status and QoS parameters of the UE, to the target eNobeB for the target eNobeB to allocate downlink and uplink resources to the UE. As further, by col. 5 lines 40-45 of AHLUWALLIA teaches the information, buffer status report, can appended to the handover complete message or handover message. As such, given the disclosure of YU in par. 27, 28, the handover request is sent to the target network to request allocation of resource, one of ordinary skill in the art would implement the message carrying information, buffer status report and QoS parameters of the UE, as handover request as in YU that required the target network or target eNodeB to allocate the resource for the UE with given information, buffer status and QoS parameter. Therefore, the combination of Ahluwalia, Park, Jeon, and Yu discloses the feature of “transmitting, to a second BS, a request message…receiving, from the second BS, a response message in response to transmitting the request message”, as recited in claims 51, 55, 59, 62, 66, and 70.
The rejection is maintained. 

Applicant’s arguments with respect to claim(s) 51-72 have been considered but are moot because the new ground of rejection does not rely on any reference applied in .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4. Claims 51,52, 53, 55, 56, 57, 59, 60, 62, 63, 64, 66, 67, 68, 70, 71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AHLUWALIA (US 9282493) in view of PARK et al. (US 20070047493), JEON et al. (US 20120003962), and YU et al. (US 20110085517).

Regarding claim 51, 62, AHLUWALLIA teaches a method of operating a first base station (BS) (source eNodeB) in a communication system, the method comprising:
transmitting, to a second BS (Target eNodeB), a request message (fig. 4A, col. 4 lines 19-27, col. 5 lines 6-15, Handover request to request resource for MS for handover), the request message including at least one of configuration information for a mobile station (MS) or capability information of the MS for the second BS to allocate resources for the MS (fig. 4A, col. 4 lines 19-27, col. 5 lines 6-15, the source eNodeB passes relevant information, QoS, buffer, to target eNobeB; col. 5 lines 30-39, buffer status report and QoS parameter from the UE to the source eNodeB, which the source eNodeB transfer to the target eNodeB during the handover procedure, the buffer status report of the UE would consider as capability information of the MS);
receiving, from the second BS, a response message in response to transmitting the request message (fig. 4A, col. 4 lines 28-35, handover response);
transmitting, to the MS, a first message including resource configuration information of the second BS (fig. 4A, col. 4 lines 36-40, handover command with new C-RNTI, starting time, target eNodeB, system information block (SIB)); and 
transmitting, to the second BS, a second message including at least one data unit processed by the first BS (col. 4 lines 28-35, 52-56, source eNodeB forward the UE data from it's buffer to the target eNodeB).
However, AHLUWALLIA does not teach the request message including configuration information for a mobile station (MS) and capability information of the MS.
(par. 48, 54, the handover request message ilncluding UE ID and buffer state of the UE…the signature information is determined by the target base station based upon terminal identification information).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by PARK in the system of AHLUWALLIA to implementing relevant information QoS parameter and Buffer Status Report as in AHLUWALLIA in a message as in PARK.
The motivation would have been to reduce the complexity with multiple messages.
However, AHLUWALLIA and PARK do not teach the second message include a serial number.
But, JEON in a similar or same field of endeavor teaches transmitting, to the second BS, a second message including a serial number (SN) of at least one data unit processed by the first BS (par. 99, transmitting the sequence number to target base station indicating the sequence number of uplink data).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by JEON in the system of AHLUWALLIA and PARK to indicating the processing data.
The motivation would have been to provide synchronization and continuation of data transfer in handover.

But, YU et al. (US 20110085517) in a similar or same field of endeavor teaches a request message required to allocate resources for the MS (par. 27, 28, handover request message to request the pre-allocation of resource in the target network for the UE). 
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by YU in the system of AHLUWALLIA and PARK and JEON to request pre-allocation of resource in the handover request.
The motivation would have been to guarantee the resource when handover is performed.

Regarding claim 52, 63, AHLUWALLIA teaches the method of claim 51, wherein the request message further includes service flow information for the MS (fig. 4A, col. 4 lines 19-27, col. 5 lines 6-15, QoS; col. 5 lines 30-39, buffer status report and QoS parameter from the UE to the source eNodeB, which the source eNodeB transfer to the target eNodeB during the handover procedure, the QoS parameters would consider as service flow information for the MS).

Regarding claim 53, 64, AHLUWALLIA teaches the method of claim 52, wherein the resource configuration information of the second BS is generated based on the configuration information for the MS (fig. 4A, col. 4 lines 19-27, col. 5 lines 6-15, col. 5 lines 30-39, based on buffer status report and QoS parameter of the UE, the target eNodeB allocate or generate the downlink and uplink resources for the UE).


Regarding claim 55, 66, AHLUWALLIA teaches a method of operating a second base station (BS) in a communication system, the method comprising:
receiving, from a first BS, a request message (fig. 4A, col. 4 lines 19-27, col. 5 lines 6-15, Handover request to request resource for MS for handover), the request message including at least one of configuration information for a mobile station (MS) or capability information of the MS for the second BS to allocate resources for the MS (fig. 4A, col. 4 lines 19-27, col. 5 lines 6-15, the source eNodeB passes relevant information, QoS, buffer, to target eNobeB; col. 5 lines 30-39, buffer status report and QoS parameter from the UE to the source eNodeB, which the source eNodeB transfer to the target eNodeB during the handover procedure, the buffer status report of the UE would consider as capability information of the MS);
transmitting, to the first BS, a response message in response to receiving the request message (fig. 4A, col. 4 lines 28-35, handover response); and
receiving, from the first BS, a message including at least one data unit of the MS processed by the first BS (col. 4 lines 28-35, 52-56, source eNodeB forward the UE data from it's buffer to the target eNodeB).
However, AHLUWALLIA does not teach the request message including configuration information for a mobile station (MS) and capability information of the MS.
(par. 48, 54, the handover request message ilncluding UE ID and buffer state of the UE…the signature information is determined by the target base station based upon terminal identification information).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by PARK in the system of AHLUWALLIA to implementing relevant information QoS parameter and Buffer Status Report as in AHLUWALLIA in a message as in PARK.
The motivation would have been to reduce the complexity with multiple messages.

However, AHLUWALLIA and PARK do not teach the second message include a serial number.
But, JEON in a similar or same field of endeavor teaches transmitting, to the second BS, a second message including a serial number (SN) of at least one data unit processed by the first BS (par. 99, transmitting the sequence number to target base station indicating the sequence number of uplink data).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by JEON in the system of AHLUWALLIA and PARK to indicating the processing data.

However, AHLUWALLIA and PARK and JEON do not teach a request message required to allocate resources for the MS. 
But, YU et al. (US 20110085517) in a similar or same field of endeavor teaches a request message required to allocate resources for the MS (par. 27, 28, handover request message to request the pre-allocation of resource in the target network for the UE). 
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by YU in the system of AHLUWALLIA and PARK and JEON to request pre-allocation of resource in the handover request.
The motivation would have been to guarantee the resource when handover is performed.

Regarding claim 56, 67, AHLUWALLIA teaches the method of claim 55, wherein the request message further includes service flow information for the MS (fig. 4A, col. 4 lines 19-27, col. 5 lines 6-15, QoS; col. 5 lines 30-39, buffer status report and QoS parameter from the UE to the source eNodeB, which the source eNodeB transfer to the target eNodeB during the handover procedure, the QoS parameters would consider as service flow information for the MS).

Regarding claim 57, 68, AHLUWALLIA teaches the method of claim 55, further comprising: performing a synchronization operation with the MS (col. 4 lines 41-51, UE performs synchronization with target eNodeB).

Regarding claim 59, 70, AHLUWALLIA teaches a method of operating a mobile station (MS) in a communication system, the method comprising:
receiving, from a first base station (BS), a first message including resource configuration information of a second BS (col. 4 lines 28-35, Handover command with system information block, starting time of the target eNodeB);
performing a synchronization operation with the second BS corresponding to the resource configuration information (col. 4 lines 41-44, UE performs synchronization with target eNodeB); and
receiving data through the first BS and the second BS (fig. 4A, 4B, packet data deliver to UE from Source eNodeB and target eNodeB),
wherein a second message, for the MS, processed at the first BS is transmitted from the first BS to the second BS (col. 4 lines 28-35, 52-56, source eNodeB forward the UE data from it's buffer to the target eNodeB), and 
wherein the receiving of the first message is based on a request message, transmitted from the first BS to the second BS (fig. 4A, col. 4 lines 19-27, Handover request to request resource for MS for handover), the request message including at least one of configuration information for a mobile station (MS) or capability information of the MS for the second BS to allocate resources for the MS (fig. 4A, col. 4 lines 19-27, col. 5 lines 6-15, the source eNodeB passes relevant information, QoS, buffer, to target eNobeB; col. 5 lines 30-39, buffer status report and QoS parameter from the UE to the source eNodeB, which the source eNodeB transfer to the target eNodeB during the handover procedure, the buffer status report of the UE would consider as capability information of the MS).
However, AHLUWALLIA does not teach the request message including configuration information for a mobile station (MS) and capability information of the MS.
But, PARK et al. (US 20070047493) in a similar or same field of endeavor teaches the request message including configuration information for a mobile station (MS) and capability information of the MS (par. 48, 54, the handover request message ilncluding UE ID and buffer state of the UE…the signature information is determined by the target base station based upon terminal identification information).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by PARK in the system of AHLUWALLIA to implementing relevant information QoS parameter and Buffer Status Report as in AHLUWALLIA in a message as in PARK.
The motivation would have been to reduce the complexity with multiple messages.
However, AHLUWALLIA and PARK do not teach a second message including a serial number (SN) of at least one data unit.
But, JEON in a similar or same field of endeavor teaches wherein a second message including a serial number (SN) of at least one data unit, for the MS, processed at the first BS is transmitted from the first BS to the second BS (par. 99, transmitting the sequence number to target base station indicating the sequence number of uplink data).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by JEON in the system of AHLUWALLIA and PARK to indicating the processing data.
The motivation would have been to provide synchronization and continuation of data transfer in handover.
However, AHLUWALLIA and PARK and JEON do not teach a request message required to allocate resources for the MS. 
But, YU et al. (US 20110085517) in a similar or same field of endeavor teaches a request message required to allocate resources for the MS (par. 27, 28, handover request message to request the pre-allocation of resource in the target network for the UE). 
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by YU in the system of AHLUWALLIA and PARK and JEON to request pre-allocation of resource in the handover request.
The motivation would have been to guarantee the resource when handover is performed.

Regarding claim 60, 71, AHLUWALLIA teaches the method of claim 59, wherein the resource configuration information of the second BS is generated based on configuration information for the MS (fig. 4A, col. 4 lines 19-27, col. 5 lines 6-15, col. 5 lines 30-39, based on buffer status report and QoS parameter of the UE, the target eNodeB allocate or generate the downlink and uplink resources for the UE).


5. Claims 54, 58, 61, 65, 69, 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AHLUWALIA (US 9282493), PARK et al. (US 20070047493), JEON et al. (US 20120003962), and YU et al. (US 20110085517) as applied to claim 51,55, 59, 62, 66, 70 above, and further in view of XI et al. (US 9007911).

Regarding claim 54, 65, AHLUWALLIA and JEON do not teaches the method of claim 51, wherein the second message further includes an identifier (ID) for a service flow which is allocated for the MS.
But, XI in a similar or same field of endeavor teaches wherein the second message further includes an identifier (ID) for a service flow which is allocated for the MS (col. 7 lines 16-35, direct access flow between the UE and access network, col. 12 lines 35-46, using the heNB A UE X2AP, HeNB GW B’ UE X2AP ID, to identify the connection of UE).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by XI in the system of AHLUWALLIA, PARK, JEON, and YU to identify the data.
The motivation would have been to provide differentiate the demand and thus improve resource allocation.

Regarding claim 58, 69, AHLUWALLIA does not teach the method of claim 55, wherein the message further includes an identifier (ID) for a service flow which is allocated for the MS.
But, XI in a similar or same field of endeavor teaches wherein the second message further includes an identifier (ID) for a service flow which is allocated for the MS (col. 7 lines 16-35, direct access flow between the UE and access network, col. 12 lines 35-46, using the heNB A UE X2AP, HeNB GW B’ UE X2AP ID, to identify the connection of UE).
Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the system or method as taught by XI in the system of AHLUWALLIA, PARK, JEON, and YU to identify the data.
The motivation would have been to provide differentiate the demand and thus improve resource allocation.

Regarding claim 61, 72, AHLUWALLIA does not teach the method of claim 59, wherein the second message further includes an identifier (ID) for a service flow which is allocated for the MS.
But, XI in a similar or same field of endeavor teaches wherein the second message further includes an identifier (ID) for a service flow which is allocated for the MS (col. 7 lines 16-35, direct access flow between the UE and access network, col. 12 lines 35-46, using the heNB A UE X2AP, HeNB GW B’ UE X2AP ID, to identify the connection of UE).

The motivation would have been to provide differentiate the demand and thus improve resource allocation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OHTA et al. (US 20100039996) teaches HO request form the source base station to target station including QoS information (par. 46).
HAYASHI et al. (US 20100130208) teaches handover request signal includes QoS information being used by the UE 3 and the number of packets remaining in the packet buffer (par. 59).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        02/13/2021